Citation Nr: 1814974	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  02-20 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a Staphylococcus infection following double coronary artery bypass grafting (CABG) surgery.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2003.  A transcript of that hearing is of record.

In March 2008, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In March 2009, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).  In June 2010 and April 2013, the Board remanded the Veteran's claim for further development.  In June 2016, the Board denied the claim, which the Veteran appealed to the Court.  In May 2017, the Court vacated the June 2016 Board's decision and remanded the claim to the Board for action consistent with the Court's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran presented to the New Orleans VAMC on June 17, 1999, to undergo double coronary artery bypass grafting (CABG) surgery.  His operative report did not reflect any complications.  The first two days following his operation were reported as unremarkable.  On the third post-operative day, his chest wound was noted to have scant serosanguinous discharge that was resolving.  His antibiotics were discontinued.  He was discharged on June 23, 1999.  At that time, he was advised to return to the emergency room for any fever, increased drainage from his sternum, redness, soreness, or increasing shortness of breath. 

On June 25, 1999, the Veteran presented to the Hancock Medical Center emergency room with complaint of coughing and bleeding at his surgical site.  He stated that the symptoms started that day.  He was transferred to the New Orleans VAMC for further evaluation of sternal wound dehiscence. 

The Veteran was admitted to the New Orleans VAMC on June 25, 1999 and underwent irrigation and debridement of the sternal mediastinal wound.  Tissue and bone samples were sent to the laboratory for cultures.  Two days later, a culture returned positive for coag-negative Staph.  The affected tissue was surgically removed along with all sternal wires.  A subsequent consultation with the Plastic Surgical Service recommended further sternal wound debridement with primary closure, to which the Veteran's spouse consented.  On June 29, 1999, the Veteran underwent debridement of the sternum bone and surrounding muscles with sternal wound closure utilizing bilateral pectoralis advancement flaps. 

Afterwards, laboratory testing performed by VA identified a candida infection of the sternal wound.  On July 15, 1999, the Veteran underwent debridement of sternal chest wound involving resection of nonviable fat and skin down to the pectoralis flap.  On July 20, 1999, he underwent an irrigation and debridement of avascular necrotic tissue of the right upper rectus. 

On July 27, 1999, the Veteran underwent another surgical procedure for definitive closure of the rectus flap.  The procedure involved right rectus flap rotation, supercharged to the internal mammary and vein vessels, split-thickness graft and debridement of the sternal wound. 

In September 2002, a VA examiner reported that the Veteran had gaping wounds following surgery resulting in a large disfiguring scar that was deep with loss of tissue underneath.  

In an opinion, dated in January 2007, a VA thoracic surgeon (Dr. A.K.) reviewed the contents of the Veteran's claims folder, and provided a negative opinion.  

In December 2009, the Veteran's former representative submitted a medical article:  "Interactive CardioVascular and Thoracic Surgery."  The medical article reported that that only 1 of 1,232 CABG surgical cases resulted in a deep surgical site infection.  
 
Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct, the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  See 38 U.S.C. § 1151.  

In June 2016, the Board denied the claim.  The Veteran appealed to the Court.  

In May 2017, the Court vacated the June 2016 Board's decision and remanded the claim to the Board for action consistent with the Court's decision.  The Court stated the following: neither the Board nor the January 2007 VA opinion discussed medical literature of record which recognized different classes of sternal wound infections, specifically, superficial and deep wound infections, and which indicated that deep wound infections occurred less frequently than superficial wound infections.  The Court indicated that the evidence raised the issue of whether or not the Veteran had sustained a deep wound infection, and, if so, whether such an infection was a reasonably foreseeable risk of his June 1999 double CABG surgery.  

Given the foregoing, a new opinion is required to determine if the Veteran's sternal wound infection should be classified as "deep and," if so, whether such type of infection was a reasonably foreseeable risk of the June 1999 double CABG surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner who conducted the January 2007 VA opinion (Dr. A.K.) ("the examiner") for a supplemental medical opinion with regard to the Veteran's 38 U.S.C. § 1151 claim for residuals of a Staphylococcus infection following double CABG surgery.  After review of the record, the examiner must provide an opinion as to:

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's postoperative sternal wound infection is properly classified as "deep."

b)  If, and only if, the examiner concludes that the Veteran's postoperative sternal wound infection should be classified as "deep," the examiner should provide an opinion on whether the Veteran's deep sternal wound infection was at least as likely as not (a likelihood of 50 percent or greater) a reasonably foreseeable risk of the June 1999 double CABG surgery.  

As part of the opinion "b", above, the examiner must address the medical article submitted by the Veteran's representative titled "Interactive CardioVascular and Thoracic Surgery," and discuss whether or not this article is persuasive.   

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  Rationales for the requested opinions shall be provided.  If the requested opinion cannot be provided without resorting to mere speculation, a complete explanation must be provided, stating why this is so.  In so doing, it should be explained whether the inability to provide a more definitive opinion is the result of a need for additional information, or that the limits of current medical knowledge have been exhausted in providing an answer to that particular question(s). 

2.  In the event that physician who provided the January 2007 VA opinion (Dr. A.K.) is not available, obtain an opinion from an appropriate VA physician. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  

3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

